EXHIBIT 10.2
 
RESCISSION AND
CONDITIONAL PURCHASE AGREEMENT
 
This Rescission Agreement (this “Agreement”) is made this 14th day of April,
2011 (the “Effective Date”), by and between Black Tusk Minerals Inc., a Nevada
corporation (the “Company”), and Magellan Management Company (the
“Shareholder”). Magellan is solely owned and controlled by the president of the
Company, Gavin Roy.
 
RECITALS
 
WHEREAS, the Shareholder subscribed for 5,163,313 units at $0.05 per unit,
pursuant to a subscription agreement for units dated February 8, 2011 (the
“Subscription Agreement”) in satisfaction of the cancellation of debt
obligations to the Shareholder for cash advances to the Company in the amount of
$258,165.65 (the “Magellan Placement”).  Each “Unit” consisted of one share of
common stock of the Company and one share purchase warrant, each of which may be
exercised to acquire one share of common stock of the Company at an exercise
price of $0.05 per share;
 
WHEREAS, the Company issued to the Shareholder 5,163,313 shares of common stock
(represented by Certificate No. 100251)(the “Magellan Shares”) and 5,163,313
warrants (represented by Certificate No. 2011 Series A - 003)(the “Magellan
Warrants”) in connection with the Magellan Placement;
 
WHEREAS, the Company determined that the prior 50-to-1 consolidation of the
Corporation’s authorized and issued and outstanding share capital may have been
improperly effected and that the Company may not have sufficient authorized
capital to issue all of the Magellan Shares in the Magellan Placement;
 
WHEREAS, the Shareholder and the Company agreed on March 30, 2011, to rescind a
portion of the Magellan Placement by rescinding and cancelling 2,703,509
Magellan Shares and 2,703,509 Magellan Warrants in consideration for the
Company’s acknowledgement of the debt obligation in the amount of $135,175.45
owed to Magellan in connection with the rescission of a portion of the Magellan
Placement (the “Original Rescission”); and
 
WHEREAS, subsequent to the Original Rescission the Company issued a new share
certificate to the Shareholder,  Certificate No. 100255 representing 2,459,804
shares of common stock and  a new warrant certificate, Certificate No. 2011
Series A – 005 representing 2,459,804 warrants in connection with the Magellan
Placement;
 
WHEREAS, the Shareholder and the Company have agreed to rescind a portion of the
Magellan Placement by rescinding and cancelling 266,667 Magellan Shares and
266,667 Magellan Warrants and collectively, the “Rescinded Units”) in
consideration for the Company’s acknowledgement of the debt obligation in the
amount of $13,333 owed to Magellan in connection with the rescission of a
portion of the Magellan Placement (the “Interim Debt”); and
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
WHEREAS, the Shareholder and the Company have agreed that the Company shall use
commercially reasonable efforts to amend the Articles of Incorporation to
increase the authorized capital of the Company, including obtain shareholder
approval for the amendment by a majority of the shareholders of the Company and
a majority of the disinterested shareholders of the Company (shareholders
excluding Magellan and Gavin Roy)(the “Articles Amendment”), and upon the
increase in the authorized shares of common stock of the Company, the Company
will permit the Shareholder to purchase the Rescinded Units under this
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, the parties
hereby agree as follows:
 
1.    Rescission of the Subscription Agreement.  The Company and the Shareholder
agree to rescind the purchase and issuance of 266,667 Units, consisting of
266,667 Magellan Shares and 266,667 Magellan Warrants.  The Shareholder hereby
returns, transfers and conveys the 266,667 Magellan Shares and 266,667 Magellan
Warrants  to the Company and the issuance of the Rescinded Units is hereby null
and void.
 
2.    Recognition of the Debt Obligations.  Upon delivery of the certificates
representing the Magellan Shares and Magellan Warrants, the Company shall
confirm the Interim Debt obligation and provide evidence of the Interim Debt as
the Shareholder may reasonably request in writing, including a promissory note,
if requested.  Notwithstanding the foregoing, the Company will recognize the
Interim Debt in the books and accounts of the Company.
 
3.   Return and Issuance of Certificates.
 
 
(a)
The Shareholder shall deliver the certificates representing the Magellan Shares
and Magellan Warrants for cancellation and execute such documentation as may be
reasonably requested by the Company or its transfer agent to effect the
rescission and cancellation of 266,667 Magellan Shares and 266,667 Magellan
Warrants.

 
 
(b)
The Company shall, or cause its transfer agent to, deliver certificates
representing 2,193,137 shares of common stock and 2,193,137 Warrants,
representing the Magellan Shares and Magellan Warrants that are not subject to
rescission or cancellation.

 
4.   Conditional Purchase.
 
 
(a)
Subject to the completion of the Articles Amendment, the Company and the
Shareholder agree that the Shareholder will purchase 266,667 units, at deemed
purchase price of $0.05 per unit, in fully and complete satisfaction of the
Interim Debt.  Each unit will consist of one share of common stock of the
Company and one share purchase warrant, each of which may be exercised to
acquire one share of common stock of the Company at an exercise price of $0.05
per share.  The Company and the Shareholder acknowledge that the
representations, warranties, covenants and undertakings set forth in the
Subscription Agreement shall apply to the purchase pursuant to this Section
4(a).

 
 
 
2
 

--------------------------------------------------------------------------------

 
 
(b)
If the Articles Amendment is not effected on or prior to June 30, 2011, the
obligations under Section 4(a) shall terminate and the Company will issue a one
year term promissory note bearing interest payable at 5% per annum to the
Shareholder in the principal amount equal to the Interim Debt.

 
5.   No Admission of Liability.  Nothing in this Agreement shall constitute or
be construed as an admission of liability or of any wrongdoing by the Company.
 
6.   Miscellaneous Provisions.
 
(a)    Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed and interpreted in such manner as to be effective and valid
under applicable law.
 
(b)    Waiver or Modification.  Any amendment or modification of this Agreement
shall be effective only if evidenced by a written instrument executed by the
Shareholder and the Company.
 
(c)    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.
 
(d)    Attorneys’ Fees.  In the event of any dispute involving the terms hereof,
the prevailing parties shall be entitled to collect legal fees and expenses from
the other party to the dispute.
 
(e)    Further Assurances.  Each party agrees to act in accordance herewith and
not to take any action which is designed to avoid the intention hereof.
 
(f)    Ownership.  Shareholder represents and warrants that it is the sole legal
owner of the Magellan Shares and  Magellan Warrants subject to this Agreement
and that no other person other than Gavin Roy has any interest in such shares.
 
(g)    Successors and Assigns.  This Agreement and the rights and obligations of
the parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns and legal representatives.
 
(h)    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
3
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.
 
 
THE COMPANY:
BLACK TUSK MINERALS INC.
 
 
By:   ___________________________________
 
Name:  _________________________________
 
Title:    _________________________________
 
 
 
THE SHAREHOLDER:
MAGELLAN MANAGEMENT COMPANY
 
By:   ___________________________________
 
Name:  _________________________________
 
Title:    _________________________________
                                                  







 
 

--------------------------------------------------------------------------------

 